Citation Nr: 1002989	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  04-30 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to March 
1946. 

This matter comes before the Board of Veterans' Appeals from 
an August 2003 rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
PTSD.  The Veteran's claims file was subsequently transferred 
to the Boston, Massachusetts, VA RO.

In January 2004, the Veteran testified before a Decision 
Review Officer at the RO (RO hearing). A transcript of that 
hearing is of record.

In March 2007 and May 2009, the Board remanded the claim for 
further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran has PTSD.

2.  The Veteran did not engage in combat with the enemy.
 
3.  The Veteran's reported in-service stressors have not been 
verified.

4.  The Veteran has not been diagnosed with PTSD based on an 
independently verified in-service stressor.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall concerns

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.

In March 2007, the Board remanded the issue on appeal to 
provide notice as to establishing a disability rating and 
effective date, to obtain additional stressor information, 
and to verify the Veteran's stressors.

In May 2007, the RO provided the Veteran notice as to 
establishing a disability rating and effective date and asked 
him to provide additional stressor information.  Later that 
month, the Veteran submitted a statement as to his alleged 
in-service plane crash.  In September 2007, U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Unit Records Research (CURR)) 
attempted to verify the in-service plane crash.

In May 2009, the Board remanded the issue on appeal again to 
contact the National Archives and obtain copies of the 
reports or logs of the Veteran's two units, contact the 
Surgeon General's Office and obtain copies of morning reports 
for the times that the stressors occurred, and to obtain the 
Veteran's Official Military Personnel File (OMPF).

The Veteran's OMPF was located and had been mistakenly 
received by another RO in May 2007.  In August and October 
2009, the service department indicated that searches of 
morning reports were negative for remarks regarding the 
Veteran.  In August 2009, the National Archives stated that 
any relevant unit histories and supporting documents are in 
the custody of the Air Force Historical Research Agency.  In 
October 2009, the Air Force Historical Research Agency 
provided relevant information from the unit histories of the 
two units that the Veteran reportedly served with during his 
active service in the Asiatic Pacific Theater.

In light of the above, there is substantial compliance with 
the Board's remand instructions.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (although under Stegall VA is 
required to comply with remand orders, substantial 
compliance, not absolute compliance, is required).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The Board has carefully considered the provisions of 
the VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately below 
finds that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).
Crucially, the RO and AMC informed the Veteran of VA's duty 
to assist him in the development of his service connection 
claim in letters sent in June 2003, May 2007, August 2007, 
July 2009, and August 2009, which were specifically intended 
to address the requirements of the VCAA.  In the various VCAA 
letters, the RO and the AMC advised the Veteran of what the 
evidence must show to establish service connection in 
general.  The May 2007, July 2009, and August 2009 letters 
informed the Veteran of the information needed from him as to 
the existence of his alleged in-service stressors.  

As for evidence to be provided by the Veteran, in various 
VCAA letters the RO and the AMC asked the Veteran to identify 
and send relevant medical evidence.  The RO provided the 
Veteran with VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disability.  
Also, the AMC advised the Veteran in the May 2007 and July 
2009 letters to complete an enclosed PTSD questionnaire. 

In various VCAA letters, the Veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
Veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess/Hartman

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, and element (2), 
current disability, are not at issue.  This claim was denied 
based on element (3), relationship of such disability to the 
Veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to this crucial element regarding this claim.  
Also, the AMC addressed elements (4) and (5), degree of 
disability and effective date, in the May 2007 
correspondence.

(iii.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  This claim was 
initially adjudicated in August 2003, after the June 2003 
VCAA letter but before much of the requisite notice that was 
provided in subsequent VCAA letters.  However, following the 
issuance of the VCAA letters, the Veteran was allowed the 
opportunity to present evidence and argument in response.  
Specifically, the claim was readjudicated in supplemental 
statements of the case issued in 2009.  Therefore, the 
essential fairness of the adjudication was not affected.





Duty to assist

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate this claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.  The evidence of record includes service treatment 
and personnel records, statements from the Veteran, a hearing 
transcript, VA treatment records, a statement from a Vets 
Center nurse, and a report of VA examination, which will be 
described below.

As will be discussed below, the Veteran was afforded the 
opportunity to provide detailed information regarding his 
alleged stressors so that further development with regard to 
verifying such a stressor could be done.  However, the 
Veteran has not provided sufficient details for further 
stressor development regarding several of his in-service 
stressors.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("[t]he duty to assist is not always a one-way street. 
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.").  

In an April 2009 appellant's post-remand brief, the 
representative notes that VA medical center and Vets Center 
treatment records have not been associated with the Veteran's 
claims file.  The RO did obtain treatment records from a VA 
medical center dated in 2003 and 2004.  The RO did not 
request any records from the Vets Center.  There is no 
indication that the Veteran has had any further treatment at 
that VA medical center.  In any event, as explained below, 
this claim turns on whether there is corroborating evidence 
of his alleged in-service stressors.  Neither the Veteran nor 
the representative has asserted that the missing Vets Center 
records and any missing VA medical center records would 
provide credible supporting evidence of his in-service 
stressors.  In that regard, any medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996); Cohen v. Brown, 10 Vet. App 128, 142 (1997).  
Thus, there is no indication that the missing Vets Center 
records and any missing VA medical center records would 
provide corroborating evidence of the Veteran's alleged in-
service stressors.

Governing law and regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection for PTSD requires medical evidence 
diagnosing the disorder in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that a diagnosis of 
PTSD during service and the claimed stressor is related to 
that service, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of a veteran's service, a veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).
 
Where a determination is made that a veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, a veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 
 In such cases, the record must contain service records or 
other credible evidence that supports and does not contradict 
that veteran's testimony.  See Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor. 
 See Moreau, 9 Vet. App. at 395-96. 
 
The provisions of 38 U.S.C.A. § 1154 require that a veteran 
have actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
No. 12-99, pp. 2-3 (Oct. 18, 1999), 65 Fed. Reg. 6,257 
(2000).
 
As a general matter, a statement that a veteran engaged in a 
particular "operation" or "campaign" often would not, in 
itself, establish that he engaged in combat.  Id. at 
discussion paragraph 12.  An "operation" is "a military or 
naval action, mission, or maneuver, including its planning 
and execution;" a "campaign" is "a connected series of 
military operations forming a distinct phase of war;" thus, 
the terms "operation" and "campaign" may encompass both 
combat and non-combat activities.  Id. citing Webster's Third 
New Int'l Dictionary 322, 1581 (1981) at discussion paragraph 
12.  Accordingly, the fact that a veteran participated in a 
particular operation or campaign does not necessarily 
establish that he engaged in combat.  Id. at holding 
paragraph d.  However, evidence of participation in a 
particular "operation" or "campaign" must be considered by 
VA in relation to other evidence of record, even if it does 
not, in itself, conclusively establish engagement in combat 
with the enemy.  Id.
 
Service in a combat zone is not combat.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

Analysis

The Veteran contends he has PTSD resulting from the 
following: being in a plane that was shot down during a photo 
reconnaissance mission; witnessing attacks on Clark Air 
Field; experiencing ground fire while being an observer on a 
particular mission; being shot at while flying over the 
Philippines and China during photo reconnaissance missions; 
experiencing a sniper attack while traveling from Clark Air 
Field; and being in a landing ship, tank (LST) during a 
typhoon.

The first matter is to determine whether the Veteran engaged 
in combat with the enemy.  In this case, the Veteran's 
discharge paper reflects that he served as a clerk typist.  
The Veteran, however, asserts that he was exposed to various 
stressors while serving in a photographic reconnaissance 
squadron.  An extract regarding hospitalizations shows that 
the Veteran was assigned to a photographic reconnaissance 
squadron.  

The Veteran's discharge paper reflects that he arrived in the 
Asiatic Pacific Theater (APT) in February 1945 and departed 
in January 1946.  He was awarded the Good Conduct Medal, 
American Theater Campaign Ribbon, Philippine Liberation 
Ribbon, Victory Medal, Asiatic Theater Campaign Ribbon, and a 
Silver Service Star in lieu of five Bronze Service Stars.  
However, he was not awarded medals indicative of combat, and 
there is no evidence other than his statements, that he or 
his unit engaged in combat.   His participation in the 
Asiatic Theater Campaign in and of itself does not establish 
the Veteran engaged in combat with the enemy, because the 
term "campaign" encompasses both combat and non-combat 
support activities.  

In essence, the only indication of combat participation is 
found in the Veteran's own statements and testimony.  The 
Veteran's statements are outweighed by the lack of objective 
evidence indicating such combat participation or presence. 
 See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence).  The 
Board therefore concludes that combat status has not been 
demonstrated in this case.  

In order to establish entitlement to service connection for 
an appellant who has no combat experience, as here, there 
must be independent evidence of record to corroborate the 
Veteran's statement as to the occurrence of a claimed 
stressor.  See Doran, 6 Vet. App. at 288-89.  The Veteran's 
lay statements alone are not enough to establish the 
occurrence of an alleged stressor.  See Moreau, 9 Vet. App. 
at 395.

The Veteran's contention arguably mirrors the facts argued in 
Suozzi v. Brown, 10 Vet. App. 307 (1997) and Pentecost v. 
Principi, 16 Vet. App. 124 (2002) in the sense that the 
Veteran indicates that he was exposed to enemy fire while in 
a non-combat role.  However, Suozzi and Pentecost involved 
documented incidents.  In both cases, the existence of the 
claimed events was confirmed by official sources, as was the 
involvement of those claimants' units; only individual 
involvement was questioned.  

There is no corroborating evidence that the Veteran was in a 
plane that was shot down in the Philippines in May 1945.  In 
September 2007, the JSRRC (formerly CURR) indicated that they 
had researched the 1945 historical reports for the Veteran's 
photographic reconnaissance squadron and that they were 
unable to document the Veteran's stated stressor concerning 
his plane being shot down and his being missing for two days.  
The JSRRC noted that information concerning this incident may 
be documented in the unit's morning reports or in the 
Veteran's OMPF.  In August and October 2009, the service 
department indicated that searches of morning reports for the 
period from September to December 1945 and for May 1945, 
respectively, were negative for remarks regarding the 
Veteran.  In October 2009, the Air Force Historical Research 
Agency provided relevant information from the unit histories 
of the two units that the Veteran reportedly served with 
during his active service in the Asiatic Pacific Theater.  
The unit histories did not mention the Veteran being on a 
plane that was shot down in May 1945.  The Veteran's service 
personnel and treatment records do not contain any 
information suggesting that he was in a plane shot down in 
May 1945 and that he was hospitalized at a hospital at Subic 
Bay, Philippines afterwards.  In fact, the Veteran's service 
treatment records and a report of the Office of Surgeon 
General reflect that he was hospitalized in April 1945 for a 
tooth extraction.

There is no credible supporting evidence that there were 
attacks on Clark Air Field while the Veteran was stationed 
there.  The Veteran did not identify the months in which the 
stressors occurred.  Therefore, the JSRRC could not 
investigate the stressors.  Moreover, the relevant 
information from the unit histories of the two units that the 
Veteran reportedly served with during his active service in 
the Asiatic Pacific Theater shows that no attacks on Clark 
Air Base were mentioned.

There is no corroborating evidence that the Veteran 
experienced ground fire while being an observer on a 
particular mission.  The Veteran did not identify the month 
in which the stressor occurred.  Therefore, the JSRRC could 
not investigate the stressors.  In any event, the relevant 
information from the unit histories of the two units that the 
Veteran reportedly served with during his active service in 
the Asiatic Pacific Theater reveals that there were no 
mentions of enemy small arms fire.

There is no credible supporting evidence that the Veteran's 
plane was shot at while flying over the Philippines and China 
during photographic reconnaissance missions, that he 
experienced a sniper attack while traveling from Clark Air 
Field, or that he was on a LST during a typhoon.  The Veteran 
did not identify the months in which the stressors occurred.  
Therefore, the JSRRC could not investigate the stressors.

In short, evidence from official sources does not corroborate 
any of the Veteran's claimed stressors. 

While the report of the VA examination and a statement from a 
Vet Center nurse show a diagnosis of PTSD based on in-service 
stressors, such a diagnosis is not based upon an 
independently verified stressor.  Because the diagnosis of 
PTSD is based on an unconfirmed stressor, service connection 
for PTSD cannot be granted.  38 C.F.R. § 3.304(f).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD; hence, the reasonable doubt doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Consequently, the claim must be denied.




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


